EXHIBIT 10.1

SEVENTH AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT

THIS SEVENTH AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT (the “Seventh
Amendment”) is made and entered into this 12th day of August, 2019 by and
between ANDREA ELECTRONICS CORPORATION (the “Company”), a New York corporation,
and DOUGLAS J. ANDREA (the “Executive”).

WHEREAS, the Company and the Executive are parties to an Executive Employment
Agreement dated as of August 1, 2014, as amended (collectively with all
amendments, the “Agreement”), which provides that the Agreement would terminate
on July 31, 2019, unless extended under its terms;

WHEREAS, the Company desires to continue to employ the Executive as the Chief
Executive Officer of the Company and the Executive wishes to accept such
continued employment under the terms and conditions set forth in the Agreement,
as further modified by this Seventh Amendment; and

WHEREAS, the parties desire to extend the term of the Agreement until January
31, 2020, subject to the terms of this Seventh Amendment.

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the receipt of which is
mutually acknowledged, the Company and the Executive (individually a “Party” and
together the “Parties”) agree as follows:

1. Amendment.

The term of the Agreement is hereby extended for the period beginning on August
1, 2019 and ending on January 31, 2020.

2. Ratification.

Except as modified and amended by this Seventh Amendment, the Parties hereto
hereby agree and confirm that the Agreement remains in full force and effect.

3. Counterparts.

This Seventh Amendment may be executed in counterparts, each of which shall be
deemed an original, and all of which, when taken together, shall constitute one
and the same instrument.

(Signature Page Follows)

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned have executed this Seventh Amendment as of
August 12, 2019

  ANDREA ELECTRONICS CORPORATION       By:           /s/ Gary A.
Jones                                   Gary A. Jones   Director       By:
          /s/ Louis Libin   Louis Libin   Director       By:           /s/
Joseph J. Migliozzi   Joseph J. Migliozzi   Director       By:           /s/
Jonathan D. Spaet   Jonathan D. Spaet   Director       EXECUTIVE       /s/
Douglas J. Andrea   Douglas J. Andrea


--------------------------------------------------------------------------------